     Case 2:17-cv-02596-TLN-CKD Document 72 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RONNIE G. YOUNG,                                    No. 2:17-cv-2596 TLN CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    LEE, et al.,
14                        Defendants.
15

16           Plaintiff is a former county inmate now in state custody who is proceeding pro se in this

17   civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff requests that the court appoint

18   counsel. District courts lack authority to require counsel to represent indigent prisoners in section

19   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

20   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

21   U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

22   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

23   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

24   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

25   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not

26   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional

27   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

28   legal education and limited law library access, do not establish exceptional circumstances that
                                                          1
     Case 2:17-cv-02596-TLN-CKD Document 72 Filed 12/04/20 Page 2 of 2


 1   warrant a request for voluntary assistance of counsel.

 2             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 3   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 4   counsel at this time.

 5             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 6   counsel (ECF No. 68) is denied without prejudice.

 7   Dated: December 4, 2020
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/youn2596.31(5).docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
